Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 12/12/2018. Claims 1-20 are pending and are examined.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Kamaraju et al. (U.S Pub No. 2018/0034787 A1, referred to as Kamaraju), Kludy et al. (U.S Pub No. 2019/0034643 A1, referred to as Kludy) and Cignetti et al. (U.S Patent No. 10,223,538 B1, referred to as Cignetti).

Kamaraju discloses a method for key sharing with a storage system, performed by a network device or security manager. The method includes sharing a first key with a host system and sharing the first key with a storage system. The host system encrypts a file or data with the first key and sends the encrypted file or data to the storage system. The storage system decrypts the encrypted file or data with the first key, compresses the decrypted file or data, and re-encrypts the decrypted file or data.

Kludy discloses systems and methods for secure storage and/or retrieval of customer secrets by a cloud services provider. According to methods, secret data that is to be securely stored may be transmitted, along with an initialization vector, to an encryption service for encryption using a private key stored on in a remote key vault. The encrypted data can be returned and stored, in its encrypted form, in a secure storage along with the initialization vector data

Cignetti discloses methods to ensure that information stored remotely is secure and capable of secure deletion, cryptographic keys used by the organization should be prevented from being persistently stored during serialization operations. A variety of methods may be used to protect access to keying material and prevent the keying material from being stored persistently.

However, regarding claim 1, the prior art of Kamaraju, Kludy and Cignetti when taken in the context of the claim as a whole do not disclose nor suggest, “a secure channel sub-system installed between the at least one virtual server and the hosting server hypervisor, the secure channel sub-system configured to store at least one virtual device key in a key storage unit and to prevent both the at least one virtual server and the hosting server hypervisor from accessing the key storage unit.”.

Regarding claims 8 and 15, the prior art of Kamaraju, Kludy and Cignetti when taken in the context of the claim as a whole do not disclose nor suggest, “storing, by a 

Claims 2-7 depend on claim 1, claims 9-14 depend on claim 8 and  claims 16-20 depend on claim 15 and are of consequence allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435